       Case 2:20-cr-00166-TOR     ECF No. 59     filed 12/23/20   PageID.131 Page 1 of 2




 1
                                                                                 FILED IN THE
 2                                                                           U.S. DISTRICT COURT
                                                                       EASTERN DISTRICT OF WASHINGTON

 3
                                                                       Dec 23, 2020
 4                                                                          SEAN F. MCAVOY, CLERK
                           UNITED STATES DISTRICT COURT
 5
                         EASTERN DISTRICT OF WASHINGTON
 6
 7
     UNITED STATES OF AMERICA,                           No. 2:20-CR-00166-TOR-3
 8
 9                       Plaintiff,                      ORDER GRANTING
                                                         DEFENDANT’S MOTION TO
10                        v.                             MODIFY RELEASE CONDITIONS
11
     PAMELA HAYS,                                        MOTION GRANTED
12                                                         (ECF No. 53)
13                       Defendant.
14
           Before the Court is Defendant’s Motion to Modify Conditions of Release,
15
     ECF No. 53, United States’ Response to the Motion, ECF No. 56, and
16
     Defendant’s Response to the United States’ objection, ECF No. 57. Defendant
17
     recites in her response, ECF No. 57, that U.S. Probation does not oppose this
18
     request. The Court notes that the United States does object to the motion.
19
           Defendant is requesting to travel to Ashford, Washington in the Western
20
     District of Washington to visit an ailing friend.
21
           The Court finding good cause, IT IS ORDERED Defendant’s Motion, ECF
22
     No. 53, is GRANTED. Defendant is permitted to travel from the Eastern District
23
     of Washington to Ashford, Washington provided she obtains pre-approval from
24
     U.S. Probation before leaving this District and provides an address where she will
25
     reside and telephone number where she can be reached at all times she is out of
26
     this District. She will return to the Eastern District of Washington on or before
27
     December 27, 2020.
28



     ORDER - 1
       Case 2:20-cr-00166-TOR      ECF No. 59   filed 12/23/20   PageID.132 Page 2 of 2




 1         All other terms and conditions of pretrial release not inconsistent herewith
 2   shall remain in full force and effect.
 3         IT IS SO ORDERED.
 4         DATED December 23, 2020.
 5
 6                                _____________________________________
                                            JOHN T. RODGERS
 7                                 UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER - 2
